Case: 21-20109     Document: 00516410076         Page: 1    Date Filed: 07/27/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 27, 2022
                                  No. 21-20109
                                                                      Lyle W. Cayce
                                                                           Clerk

   Vantrerius McKnight,

                                                           Plaintiff—Appellant,

                                     versus

   Helix Energy Solutions Group, Incorporated,

                                                           Defendant—Appellee.
   _______________________________

   Clayton Fruge, individually and on behalf of all others similarly situated;
   Derek Belhumeur,

                                                           Plaintiff—Appellant,

                                     versus

   Helix Energy Solutions Group, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2852
                           USDC No. 4:19-CV-4705


   Before Dennis, Elrod, and Duncan, Circuit Judges.
Case: 21-20109     Document: 00516410076           Page: 2   Date Filed: 07/27/2022

                                    No. 21-20109


   Per Curiam:*
          Plaintiffs challenge the district court’s grant of summary judgment to
   defendant Helix Energy Solutions on the question of whether plaintiffs fall
   within the “seaman exemption” to the Fair Labor Standard Act’s overtime
   provisions, 29 U.S.C. § 213(b)(6). We REVERSE and REMAND for
   further proceedings in light of our decision in Adams v. All Coast, L.L.C., 15
   F.4th 365 (5th Cir. 2021). Additionally, we DIRECT the district court on
   remand to permit the parties to engage in reasonable discovery.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-20109      Document: 00516410076          Page: 3    Date Filed: 07/27/2022




                                    No. 21-20109


   Jennifer Walker Elrod, Circuit Judge, specially concurring:
          I agree with the panel’s decision to remand this case for further
   consideration in light of our binding precedent, Adams v. All Coast, L.L.C.,
   15 F.4th 365 (5th Cir. 2021). I write separately because the continued
   application of Adams leads us further adrift.
          The FLSA requires employers to pay employees more for working
   more than forty hours per week. 29 U.S.C. § 207(a)(1). Among other
   exemptions, the FLSA exempts “any employee employed as a seaman.”
   Id. § 213(b)(6). As in Adams, this case is about whether certain employees
   are ‘employed as seamen’ and therefore not entitled to overtime pay.
          The Supreme Court has recently clarified that FLSA exemptions
   should be read fairly, not narrowly. Encino Motorcars, LLC v. Navarro, 138 S.
   Ct. 1134, 1142 (2018). This “rectif[ied] decades of misreading” the FLSA
   by construing exemptions narrowly to serve “[v]ague notions of the FLSA’s
   remedial purpose.” Adams, 15 F.4th at 377 (Jones, J., dissenting from denial
   of rehearing en banc) (citing Encino Motorcars, 138 S. Ct. at 1142). Post-Encino
   Motorcars, we “have no license to give the exemption[s] anything but a fair
   reading.” 138 S. Ct. at 1142.
          Unfortunately, “this court has not figured that out.” Adams, 15 F.4th
   at 377 (Jones, J., dissenting from denial of rehearing en banc). Rather, Adams
   was “the second time in two months” that this court “flout[ed]” Encino
   Motorcars in FLSA exemption cases. Id. (referencing Adams and Hewitt v.
   Helix Energy Solutions Grp., Inc., 15 F.4th 289 (5th Cir. 2021) (en banc)). The
   court’s byzantine seaman analysis—undergirded by precedents and
   regulations from the pre-Encino Motorcars ancien regime—effectively
   “splice[d] and dice[d] the seaman exemption into portions of ‘seaman’ and
   ‘non-seaman’ work within the space of each voyage.” Id. at 381. This
   “tendentious and incomplete reading[] of statutory and regulatory text




                                          3
Case: 21-20109        Document: 00516410076              Page: 4       Date Filed: 07/27/2022




                                          No. 21-20109


   encourage[s] costly litigation and the threat of large damages the [FLSA]
   authorizes.” Id. at 377.
               The damage that Adams portends may be minimized in this case,
   however. These plaintiffs are stewards. As Helix ∗ describes them, stewards
   are responsible for the following tasks: (1) cleaning the deck and other
   locations; (2) assisting with storing provisions; (3) alerting the Chief Steward
   to conditions in the accommodations that might affect the standard of
   service, sanitary standards, or hygiene standards; (4) reporting damage to
   accommodation facilities and equipment; (5) ensuring the duties of the
   stewards and others are carried out in a safe and healthy manner; and (6)
   performing other duties and projects, including food preparation, that may
   be assigned by the vessel crew management. It remains to be seen whether
   and how these facts will bear out at the summary judgment stage on remand.
           Nonetheless, this case will provide little comfort to “the maritime
   industry as a whole, [whose] legitimate and longstanding expectations as to
   the FLSA’s seaman exemption have been upended.” Adams, 15 F.4th at 381
   (Jones, J., dissenting from denial of rehearing en banc). Having failed to heed
   Encino Motorcars at the panel stage in Hewitt, the en banc stage in Hewitt, the
   panel stage in Adams, and the en banc stage in Adams, the court fails again—
   as it is now bound by precedent to do. Fortunately, the Supreme Court has
   granted certiorari in Hewitt, 142 S. Ct. 2674 (2022), this court’s first occasion
   to “flout” Encino Motorcars. Perhaps the Court will correct our course. Until


           ∗
             According to Helix, it provides “rigless offshore well intervention services using
   specialized well intervention vessels. [Plaintiffs] worked as . . . Steward[s] on . . .
   semisubmersible vessels that conduct well intervention in water depths of up to 10,000
   feet.” Helix “schedules the Stewards to work six ‘hitches’ per year, which typically consist
   of 28 days on and then 28 days off,” on 12.5-hour rotations. Further, Helix says that
   stewards “report to the Chief Steward, who, in turn, reports to the Master/Captain of the
   vessel.”




                                                4
Case: 21-20109     Document: 00516410076      Page: 5   Date Filed: 07/27/2022




                               No. 21-20109


   then, jumping through hoops to deny FLSA exemptions—exactly what
   Encino Motorcars prohibits—will continue to have its predicted and
   convoluted effect.




                                    5